Citation Nr: 0721172	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-18 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches, claimed as 
the residuals of a head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1963 to June 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision rendered by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in part, denied a claim of entitlement to 
service connection for headaches claimed as residuals of a 
head injury.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2005.  A 
transcript is of record.

This case was remanded for additional development in Board 
decision dated in December 2005 and January 2007.  The 
requested development has been completed.


FINDINGS OF FACT

1. A chronic headache disorder did not manifest in service or 
within one year of separation.  

2.  Competent medical evidence shows that a current headache 
disorder is not etiologically related to a head injury which 
occurred during active duty military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a head 
injury have not been met.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. § 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in January 2006 and June 2006.  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2006). 

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Factual Background and Analysis

The veteran contends that he is entitled to service 
connection for a chronic headache disorder which he avers is 
the result of a head injury received during military service.  
The Board has considered his contentions, but finds however, 
that the preponderance of the evidence is against the claim.  

Based upon the evidence of record, the Board finds a chronic 
headache disorder was not present in service and is not shown 
to be related to service.  Service medical records show a 
complaint of headaches in August 1963, with no etiology 
noted.  Records show that in November 1963 the veteran fell 
out of bed.  A physical examination revealed a contusion of 
the forehead.  Upon evaluation the veteran was asymptomatic 
except for a complaint of headaches, and a neurological 
examination was negative.  The veteran fell out of bed again 
that same night and was thereafter hospitalized for medical 
observation.  A subdural hematoma was suspected, but no 
disease was found during the three-day hospitalization.  
Service records dated in February 1967 show that the veteran 
was hospitalized after an acute emotional outburst at a 
party.  Upon evaluation, no sign of head trauma was noted.  
During his April 1967 separation examination, the veteran 
reported a history of headaches when in the sun too long.  
The physical examination was negative for neurologic findings 
and a physician noted the frequent severe headaches had been 
treated with APC, with no complications or sequelae noted. 

Post-service medical evidence consists of private treatment 
records from the United Regional Health Care System (URH), 
from July 1995 to May 2002; and VA outpatient treatment 
records dated between April 2002 and July 2006.  The URH 
treatment records are largely negative for any complaints of 
headaches.  Only a March 2002 record reflects the veteran's 
report of occasional headaches, apparently related to 
cardiovascular problems.  A May 2002 report of medical 
history showed the veteran's neurological systems were 
intact.

On the other hand, VA outpatient treatment records are 
positive for complaints of headaches.  A VA outpatient 
treatment record dated in April 2003 reflects the veteran's 
complaint of a soft, growing lesion on his right temple.  The 
lesion was not fixed to deep plains and was not tender.  It 
was determined to be a lipoma.  The veteran elected not to 
have it removed at that time.  In July 2003, the veteran 
reported a history of falling out of bed and hitting his head 
while in the service.  He indicated having had throbbing 
headaches since then, always on the right side of his head, 
and occurring several times a week.  The veteran was seen in 
the emergency room in March 2004, with complaints of 
headaches, dizziness, and increased blood pressure.  It was 
noted that a computed tomography (CT) scan, performed two 
week earlier, was negative.  The veteran indicated he had 
been under stress and believed his symptoms were related to 
anxiety.  VA records dated in April 2004 reveal that both the 
veteran and his physicians believed there was some 
correlation between the headaches and the swelling on the 
veteran's right-side forehead and occipital regions; and that 
the swellings were triggering his headaches.  The veteran 
stated that the swelling on his right forehead and occiput 
had developed two years prior and consistently grown.  He 
noted that the right side of his head was tender and the 
headaches increased when he slept on the right side of his 
head.  The lesions were excised and biopsied, and were 
conclusively diagnosed as lipomas in May 2005.  Additional VA 
outpatient treatment records reflect continued complaints of 
headaches.

At a VA examination in August 2006, the veteran reported 
persistent headaches since having fallen out of a bunk bed in 
service.  After a physical evaluation, the examiner provided 
a diagnosis of tension/migraine headaches.  The examiner 
noted that the veteran did report recurrent headaches in 
service; however the available medical records since 
separation were silent for complaints of headaches until 
recently in 2002, almost 40 years after military service.  
The examiner noted that headaches caused by a head injury are 
most likely due to a post-concussive syndrome.  It was 
further explained that if present, this syndrome resolves 
completely within three months of a head injury in the vast 
majority of patients; and within one year in almost all 
patients.  Thus it was very unlikely that the veteran 
continued having headaches from a minor head injury some 40 
years prior.  In addition, the examiner stated that 
considering the almost 40-year lack of medical data to 
support chronicity of the headaches, and due to the rarity of 
post-concussive syndrome with sequela continuing longer than 
three months post-injury; it was not likely that the 
veteran's headaches were related to the head injury in 
service.  There also were no residuals documented in the 
current examination to indicate a residual of the documented 
head injury in service.

The veteran also submitted records from private neurological 
consultations with D. R. B., M.D. dated in September and 
October 2006.  Dr. B. noted the veteran had 40-year history 
of headaches, which began after his head injury.  He 
described the veteran's headaches as 'muscle contraction 
headaches' and noted that these sometimes accompanied 
residuals of head injury.  Dr. B. gave a clinical diagnosis 
of post-concussive syndrome, and noted that the absence of 
medical treatment did not mean the disorder does not exist.  

In written statements and personal hearing testimony in 
support of his claim, the veteran indicated that he did not 
seek any follow-up treatment for the head injury during his 
remaining three years of military service; nor for quite a 
while after separating from military service.  He indicated 
that he self-treated with over-the-counter medications.

As a preliminary matter, the Board finds that service 
connection may not be presumed for a chronic headache 
disorder.  This is because the current chronic headache 
disorder did not manifest during service; nor was an organic 
disease of the nervous system identified within a one-year 
period following separation from service.  The veteran 
separated from service in 1967 and there is no objective 
evidence of chronic headaches disorder until 2002, nearly 35 
years after separation from service.  Therefore, service 
connection on a presumptive basis is not warranted.  See 
38 C.F.R. § 3.307, 3.309 (2006). 

The Board also finds service connection based upon the merits 
of the claim is not warranted.  As noted, service connection 
on the merits of the claim, particularly in this case, 
requires an injury in service; a current disability; and a 
relationship between the current disability and the injury in 
service.  38 C.F.R. § 3.303 (2006).

Initially, the Board notes there is evidence of an injury in 
service.  The service medical records show the veteran fell 
out of his bed on two occasions and was diagnosed with a 
contusion of the forehead.  Thus, the first element is met.  
There is also competent medical evidence of a current 
headache disorder.  Thus, the second element is met.

However, the objective medical evidence does not establish 
the third required element of a nexus; namely, that the 
veteran's current headache disorder is a residual which was 
caused by his in-service head injury.  In this regard, the 
Board notes service medical records show no clinical evidence 
of any chronic residual of a head injury.  The neurological 
examination at the time of the veteran's head injury was 
negative; and remained negative even in April 1967, at the 
time of separation from service.  

Moreover, it is noted that a chronic headache disorder was 
not diagnosed until nearly 35 years after separation from 
military service.  The manifestations of the chronic 
headaches disorder are too remote in time from service to 
relate to service absent competent (medical) evidence to the 
contrary.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a 
disorder or disease during service may be rebutted by absence 
of medical treatment for, or related complaints about, the 
claimed condition for a prolonged period after service). 

The evidentiary record includes a competent medical opinion 
specifically addressing the nexus element.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  The VA examiner opined that 
the current headache disorder was not a residual of the in-
service head injury.  The veteran's claims file was available 
and reviewed by the examiner and therefore the Board finds it 
to be persuasive, more so than the statements made by Dr. B., 
who did not review the veteran's claims file and did not 
provide sufficient rational for his opinions expressed.  

In addition, the September 2006 medical opinion of Dr. B. was 
speculative in the sense that it stated, in general, that 
muscle contraction headaches (which seemed to be what the 
veteran had) sometimes accompanied residuals of head injury.  
Thus, the Board finds that medical conclusion to be 
speculative in nature and not probative to establish that the 
veteran's current headache disability resulted from the 
injury in service.  A medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The subsequent statement 
made in October 2006, which was in essence that the absence 
of treatment did not establish the absence of a headache 
disorder- did not address whether a causal relationship 
existed specifically between the head injury in service and 
the current headache disorder.  For that reason, it is not 
probative to the issue on appeal.  Thus, the Board finds the 
statements of Dr. B. do not establish that the veteran's 
current headache disability was incurred as a result of a 
fall from his bed in service.  The record is negative for any 
other competent medical opinions which suggest the current 
headache disorder is etiologically related to service.

Thus, while the veteran may sincerely believe that a current 
headache disorder developed as a result of an in-service head 
injury, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis. Grottveit v. Brown, 5 Vet. App. 91; Espiritu v. 
Derwinski, 2 Vet. App. 492. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.


ORDER

Service connection for headaches, claimed as residuals of a 
head injury is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


